WARD, Judge,
dissenting.
I respectfully dissent.
I would deny the writ application and affirm the ruling of the Trial Judge. The record does not support the majority decision to reverse.
Rather, the record shows that the State did not establish that the arresting officer had probable cause to arrest and then search the defendant or his vehicle. Although the record indicates that officer was told that an informant said the defendant was selling marijuana, it does not indicate that the arresting officer, the State’s only witness, was informed of the facts or underlying circumstances from which the informant reached this conclusion. Hence, there was not probable cause to arrest the defendant and unless additional facts were obtained by the arresting officer, the arrest and search were unconstitutional.
While it is true the record shows that the arresting officer testified that he obtained additional facts through his observation of the defendant, and while it is also true that if his testimony was credible, probable cause to arrest was then established; the record shows that the Trial Judge refused to believe his testimony. If his testimony is rejected, there is no showing of probable cause.
The arresting officer testified that he observed a 3" X 5" or 4" X 6" plastic baggie containing a pound of marijuana from his vantage point which was three-fourths of a block away. The Trial Judge apparently perceived either the impossibility of a plastic bag of such dimensions holding a pound of marijuana or that the arresting officer could see a 3" X 5" or 4" X 6" plastic bag from three-fourths of a block away. The credibility judgment was within the Trial Judge’s discretion and should not be overturned.
The determination of probable cause is to be made by the Trial Judge from the facts *12and circumstances of the case and his conclusions as to the existence of probable cause are entitled to great weight. State v. Nicholas, 397 So.2d 1308 (La.1981). In the instant case, his factual findings are not clearly wrong and they should not be disregarded.